Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 02/25/2021 have been received and entered.  Applicant has amended claims 1-6, 9, 12-14, and cancelled claim 10. Amended claims have been examined on the merits.  Applicant’s amendments to the claims 1-6, 9, 12-14 have overcome 35 U.S.C 112 (b) and 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed November 25th, 2020.
Applicant's arguments filed 02/25/2021 regarding 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
	In response to Application’s argument with respect to claim 1 that Miyake and Shibata fail to teach the claimed invention because “The terminal 10 of Shibata captures the OR code and inquires a user input to determine whether to execute a connection process, while the communication apparatus whose QR code is captured accepts a user input as recited in independent claim 1”, Examiner acknowledges Applicant’s perspective but respectfully disagrees for the following reasons.  The claim language is broad and does not explicitly recite that the communication apparatus displays the image indicating the information regarding the communication apparatus.  That is, the claimed expression “by capturing an image” is a dangling modifier that is ambiguous as to whether it modifies “another apparatus that has obtained information” or “receive a request”.  Further, there’s no recitation of the display of the captured image, and thus it could even be 
	In response to Application’s argument that “Independent claims 13 and 14 include similar recitations as independent claim 1”, Examiner acknowledges Applicant’s perspective but respectfully disagrees for similar reasons stated for claim 1.  
	In response to Application’s argument that “Claims 2-9, 11, and 12 depend from independent claim 1. Therefore, Applicant respectfully submits that these dependent claims are also patentable”, Examiner acknowledges Applicant’s perspective but respectfully disagrees for similar reasons stated for claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20190306919), hereinafter Miyake in view of Shibata (US 20190303065), hereinafter Shibata.
	 Regarding Claim 1, Miyake teaches
	A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: receive a request regarding a wireless communication parameter setting from another apparatus that has obtained information regarding the communication apparatus by capturing an image indicating the information regarding the communication apparatus (Paragraph [0006] One of the aspects of this disclosure includes a communication device (e.g., printer, multifunction peripheral (MFP), etc.) that may comprise a first wireless interface, one or more processors, memory, and an output device configured to output specific information that is obtained using a public key of the communication device… Paragraph [0048] In the example case A3-1 as depicted in FIG. 3, the printer 100 receives, at T70, a user's selection of the “DPP connection" in the selection screen. At T72, the printer 100 causes the display 114 to display a QR code of the printer 100. The QR code is a coded image that is obtained by encoding information, such as a public key of the printer 100);
	Miyake does not explicitly teach a communication apparatus that accept via a user interface of the communication apparatus, in a case where the request  is received a user input regarding whether the wireless communication parameter setting is to be executed with the other apparatus; and execute, in a case where the user input indicating that the wireless communication parameter setting is to be executed with the other apparatus has been accepted, the wireless communication parameter setting with the other apparatus.
	In the same field of endeavor, Shibata teaches
	accept via a user interface of the communication apparatus, in a case where the request is received a user input regarding whether the wireless communication parameter setting is to be Paragraph [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6); and
	execute, in a case where the user input indicating that the wireless communication parameter setting is to be executed with the other apparatus has been accepted, the wireless communication parameter setting with the other apparatus (Paragraph [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed.  Paragraph [0080] In response to the YES button in the screen PCS being selected by the user in T520 … Thereafter, the Wi-Fi connection is established between the printer 100 and the AP 6 by processes similar to those of FIGS. 4 to 6 being executed by the respective devices 6, 10, 100).
	It would have been prima facie obvious to one of ordinary ski II in the art before the effective filing date of the claimed invention to have modified the communication apparatus taught by Miyake to incorporate the teachings of Shibata such that the communication apparatus of Miyake accept via a user interface of the communication apparatus, in a case where the request  is received a user input regarding whether the wireless communication parameter setting is to be executed with the other apparatus; and execute, in a case where the user input indicating that the wireless communication parameter setting is to be executed with the other apparatus has been accepted, the wireless communication parameter setting with the other apparatus. One would have been motivated to make such combination in order to enable users to confirm a connection if pro per or cancel if incorrect. (Shibata, [0047]).
	Regarding Claim 2, the combination of Miyake and Shibata teaches all the limitations of claim 1 above,
Shibata, Paragraph [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Miyake and Shibata teaches all the limitations of claim 1 and claim 2 above,
	wherein the instructions further cause the communication apparatus to: control, based on a role of the communication apparatus in the wireless communication parameter setting, whether or not the information regarding the other apparatus is to be presented (Miyake, Paragraph [0125] At T536, the printer 100 executes the G/O negotiation with the terminal 10B and determines whether the printer 100 operates in the G/O role or the client role. The subsequent Authentication at T540 and Configuration at T542 are similar to T52 and TM in FIG. 2, respectively).
	Regarding Claim 4, the combination of Miyake and Shibata teaches all the limitations of claim 1, claim 2, and claim 3 above,
	wherein, in a case where the communication apparatus operates in a role of providing a parameter, the information regarding the other apparatus is presented (Shibata, Paragraph [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Miyake and Shibata teaches all the limitations of claim 1 above,
	wherein the instructions further cause the communication apparatus to: allow, in a case where the communication apparatus operates in a role of providing a parameter and the user input indicating that the wireless communication parameter setting is to be executed with the other apparatus has been accepted, a user to input information regarding the other apparatus (Shibata, Paragraph [0047] In T136, the terminal 10 displays a terminal-side confirmation screen TCS for inquiring the user whether or not to execute a connection process for establishing the Wi-Fi connection between the printer 100 and the AP 6. The screen TCS includes a YES button indicating that the connection process is to be executed and a NO button indicating that the connection process is not to be executed. In T140, the terminal 10 accepts a selection of the YES button in the screen TCS by the user. When the process of T140 is completed, the process of the BS of Case A is terminated).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of Miyake and Shibata teaches all the limitations of claim 1 above,
	wherein the instructions further cause the communication apparatus to: accept, in a case where the communication apparatus operates in a role of providing a parameter, a selection regarding whether mutual authentication with the other apparatus is to be performed, as the user input (Miyake, Paragraph [0062] At T110, the terminal 10A sends, via the Wi-Fi I/F 16, a DPP Authentication Request (hereinafter referred to as an "AReq") to the printer 100, e.g., the MAC address "Mlan" obtained at T76 or T82 in FIG. 3, as a recipient. The AReq is a signal for requesting the printer 100 to execute an authentication process. Paragraph [0068] At T130, the printer 100 sends a DPP Authentication Response (hereinafter referred to as an "ARes") to the terminal 10A, via the Wi-Fi I/F 116. The ARes includes the public key PPK2 of the printer 100, which is generated at T116, the encrypted data ED2, which is generated at T120, and a capability of the printer 100. The capability includes a value representing that the printer 100 operates as an Enrollee.  Paragraph [0070] At T140, the terminal 10A sends a Confirm message to the printer 100, via the Wi-Fi I/F 16. The Confirm message includes information representing that the terminal 10A operates as a Configurator and the printer 100 operates as an Enrollee, so that the terminal 10A determines, at T142, that the terminal 10A operates as a Configurator, and the printer 100 determines, at T144, that the printer 100 operates as an Enrollee. This ends the Authentication in FIG. 4).
	Regarding Claim 7, the combination of Miyake and Shibata teaches all the limitations of claim 1 and claim 6 above,
	wherein the mutual authentication includes obtaining information regarding the communication apparatus by the other apparatus and obtaining information regarding the other apparatus by the communication apparatus (Miyake, Paragraph [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan").
	Regarding Claim 8, the combination of Miyake and Shibata teaches all the limitations of claim 1, claim 6, and claim 7 above,
	wherein the request is transmitted from the other apparatus based on the other apparatus obtaining information regarding the communication apparatus (Miyake, Paragraph [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan".  At T82 in FIG. 3, the NFC I/F 117 of the printer 100 sends the NFC information to the terminal 10A. The terminal 10A receives the NFC information and obtains those pieces of information included in the NFC information at T82).
	Regarding Claim 9, the combination of Miyake and Shibata teaches all the limitations of claim 1, claim 6, and claim 7 above,
	wherein the instructions further cause the communication apparatus to: display the image indicating the information regarding the communication apparatus, and wherein the other apparatus obtains the information regarding the communication apparatus by capturing the displayed image (Miyake, Paragraph [0060] The QR code that is displayed at T72 in FIG. 3 is obtained by encoding the public key PPK1, the channel list CL, and the MAC address "Mlan". The terminal 10A can obtain those pieces of information at T76 by decoding the QR code. The NFC I/F 117 of the printer 100 pre-stores the NFC information including the public key PPK1, the channel list CL, and the MAC address "Mlan". At T82 in FIG. 3, the NFC I/F 117 of the printer 100 sends the NFC information to the terminal 10A. The terminal 10A receives the NFC information and obtains those pieces of information included in the NFC information at T82).
	Regarding Claim 11, the combination of Miyake and Shibata teaches all the limitations of claim 1, claim 6, and claim 7 above,
	wherein, in a case where the mutual authentication is performed, a normal response is transmitted in response to the request based on obtainment of information regarding the other apparatus (Miyake, Paragraph [0068] At T130, the printer 100 sends a DPP Authentication Response (hereinafter referred to as an "ARes") to the terminal 10A, via the Wi-Fi I/F 116. The ARes includes the public key PPK2 of the printer 100, which is generated at T116, the encrypted data ED2, which is generated at T120, and a capability of the printer 100. The capability includes a value representing that the printer 100 operates as an Enrollee).
	Regarding Claim 12, the combination of Miyake and Shibata teaches all the limitations of claim 1 above,
	wherein the wireless communication parameter setting is a parameter setting using a Device Provisioning Protocol (DPP), and the request is a DPP Authentication Request (Miyake, Paragraph [0046] At T44, the terminal 10A executes a DPP Configuration process with the AP 6A. The Configuration process is a process for sending, from the terminal 10A to the AP 6A, information (e.g., a configuration object ("CO")) for establishing an AP connection. In one example, the terminal 10A generates a CO for the AP 6A.  Paragraph [0062] At T110, the terminal 10A sends, via the Wi-Fi I/F 16, a DPP Authentication Request (hereinafter referred to as an "AReq") to the printer 100, e.g., the MAC address "Mlan" obtained at T76 or T82 in FIG. 3, as a recipient. The AReq is a signal for requesting the printer 100 to execute an authentication process).
	Regarding Claim 13, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 13; therefore, claim 13 is rejected, for similar reasons, under the grounds as set forth for claim 1. 
	Regarding Claim 14, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 13; therefore, claim 13 is rejected, for similar reasons, under the grounds as set forth for claim 1 and for the reasoning set forth for the following limitations not explicitly disclosed in claim 1. Miyake teaches
	A non-transitory computer-readable storage medium that stores a program for causing a computer included in the communication apparatus to: (Paragraph [0008], Computer programs for implementing the communication device and computer-readable storage media storing the computer programs).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        /Kevin Bechtel/Primary Examiner, Art Unit 2491